Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 and 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record (in particular, the combination of Keiser et al. US Pub. No.: 2008/0040781 A1, in view of Harper US Pub. Np.: 2006/0184555 A1 does not disclose, with respect to independent claims 1, 27 and 28, associating the digital representation with the inmate postal mail account; receiving a determination from staff, wherein the determination is based upon whether contraband is discovered upon screening of at least one of the postal mail and the digital representation; electronically delivering the digital representation to the inmate postal mail account upon receiving a determination from staff representing that access is not denied, the dispatched digital representation being capable of display on a terminal capable of receiving and sending at least one of digital representation of postal mail and email; and logging the date of receipt and of each access to the dispatched digital representation by the recipient inmate.  Accordingly, claims 1-15 and 21-35 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/NEGA WOLDEMARIAM/Examiner, Art Unit 2433      

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433